                      Case 17-50001-BLS        Doc 119       Filed 07/03/19        Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re                                                    Chapter 11

    ESSAR STEEL MINNESOTA LLC and
    ESML HOLDINGS INC.,1                                     Case No. 16-11626 (BLS)

                                Debtors.                     (Jointly Administered)

    BRADLEY E. SCHER, solely in his capacity
    as Litigation Trustee for SC Mesabi Litigation
    Trust,

                                Plaintiff,

                 v.                                          Adv. Proc. No. 17-50001 (BLS)

    ESSAR GLOBAL FUND LIMITED; ESSAR
    PROJECTS LIMITED;
    ESSAR PROJECTS USA, LLC;
    ESSAR PROJECTS (INDIA) LIMITED;
    ESSAR PROJECT MANAGEMENT                                 Re: Adv. Docket No. 114
    COMPANY LIMITED; ESSAR
    CONSTRUCTIONS LIMITED;
    ESSAR PROJECTS MIDDLE EAST FZE;
    ESSAR ENGINEERING SERVICES
    LIMITED; GLOBAL SUPPLIES FZE;
    ESSAR LOGISTICS LIMITED; DOES 1-500

                                Defendants.

    CERTIFICATION OF COUNSEL REGARDING THIRD AMENDED COMPLAINT


                      The undersigned counsel hereby certifies the following:

            1.        On June 5, 2019, the Court entered an order, granting in part and denying in part,

the partial motion to dismiss filed by Essar Global Fund Limited, Essar Project Management


1
  Essar Steel Minnesota LLC is doing business as Mesabi Metallics Company LLC. The last four digits of its
federal taxpayer identification number are 8770. The last four digits of ESML Holdings Inc.’s federal taxpayer
identification number are 8071.
DOCS_DE:224435.1 56774/001


AMERICAS 99994278
                    Case 17-50001-BLS      Doc 119     Filed 07/03/19    Page 2 of 3




Company Limited, and Essar Constructions Limited [Adv. Docket No. 114] in the above-

captioned adversary proceeding.

          2.        On July 3, 2019, plaintiff Bradley E. Scher, the SC Mesabi Litigation Trustee,

filed the Third Amended Complaint and Substantive and Non-Substantive Objections to Claim

Nos. 179-186 (the “Third Amended Complaint”) with the Court.

          3.        Attached hereto as Exhibit 1, is a blackline comparison of the Third Amended

Complaint against the Second Amended Complaint and Substantive and Non-Substantive

Objections to Claim Nos. 179-186 filed on August 13, 2018 [Adv. Docket No. 60].


Dated: July 3, 2019                        PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Timothy P. Cairns
                                           Laura Davis Jones (No. 2436)
                                           Timothy P. Cairns (No. 4228)
                                           919 N. Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19801
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           E-mail: ljones@pszjlaw.com
                                                    tcairns@pszjlaw.com

                                           -and-

                                           WHITE & CASE LLP
                                           Thomas E Lauria (admitted pro hac vice)
                                           Southeast Financial Center
                                           200 South Biscayne Boulevard, Suite 4900
                                           Miami, Florida 33131-2352
                                           Telephone: (305) 371-2700
                                           Facsimile: (305) 385-5744
                                           Email: tlauria@whitecase.com




                                                   2

AMERICAS 99994278


DOCS_DE:224435.1 56774/001
                    Case 17-50001-BLS   Doc 119     Filed 07/03/19   Page 3 of 3




                                        Craig H. Averch (admitted pro hac vice)
                                        Ronald K. Gorsich (admitted pro hac vice)
                                        555 South Flower Street, Suite 2700
                                        Los Angeles, California 90071-2433
                                        Telephone: (213) 620-7700
                                        Facsimile:    (213) 452-2329
                                        Email: caverch@whitecase.com
                                               rgorsich@whitecase.com

                                        Counsel to Bradley E. Scher, SC Mesabi Litigation Trustee




                                                3

AMERICAS 99994278


DOCS_DE:224435.1 56774/001
